Citation Nr: 1522556	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-33 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected burial benefits, to include a plot or interment allowance and the cost of transporting the Veteran's body to the place of burial.


REPRESENTATION

Appellant represented by:	Pamela A. Ringgold, One-Time Representative


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1944 to April 1946.  He died in March 2004, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Appellant raised the issue of entitlement to a Government-furnished headstone or grave marker in her April 2012 Notice of Disagreement.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

FINDINGS OF FACT

1. The Veteran died on March [redacted], 2004, while hospitalized at a private medical facility.

2. The Veteran was buried on April [redacted], 2004, in a private cemetery.

3. The RO received the Appellant's claim for benefits on February 14, 2012.

CONCLUSION OF LAW

The criteria for nonservice-connected burial benefits, to include a plot or interment allowance and the cost of transporting the Veteran's body to the place of burial, have not been met.  38 U.S.C.A. §§ 2302, 2303, 2304, 5103A (West 2014); 38 C.F.R. § 3.1601 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the law regarding VA's duties to notify and assist have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive.  38 U.S.C.A. § 5103A; Manning v. Principi, 16 Vet. App. 534 (2002).  Additionally, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  VAOPGCPREC 5-2004.  As the undisputed facts demonstrate no legal basis for the claim in this case, there is no reasonable possibility that further notice or assistance would aid in substantiating the claim.  Thus, the Board finds that any deficiencies of notice or assistance are rendered moot.

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  In addition to a burial allowance, VA will also pay for a plot or interment allowance and the cost of transporting the Veteran's body to the place of burial in certain cases when a Veteran dies from nonservice-connected causes.  38 U.S.C.A. § 2303; 38 C.F.R. 
§ 3.1600(a), (f).  Claims for burial and funeral expenses and plot or interment allowance must be filed within two years after the burial of the Veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  However, this time limit does not apply to claims for service-connected burial allowance or for the cost of transporting a Veteran's body to the place of burial when the Veteran died while properly hospitalized by VA or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).

In this case, the Veteran was buried on April 1, 2004, and the RO did not receive the Appellant's claim for benefits until February 2012, almost eight years after the death and burial of the Veteran.  In addition, he was not service-connected for any disability at the time of his death.  Further, the evidence indicates that the Veteran was hospitalized at Mercy Medical Center at the time of his death, which is not a VA medical center, state veterans home, or nursing home under VA contract.  Finally, the evidence indicates that the Veteran was buried in Greenfield Cemetery, which is not a national cemetery or a state-owned cemetery where a section thereof is used solely for persons eligible for burial in a national cemetery.  

The Board sympathizes with the Appellant's assertions that she did not file a timely claim because she was unaware of any available VA benefits at the time of the Veteran's death.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Appellant did not file a claim within two years of the Veteran's burial, the Veteran did not die while properly hospitalized by VA, and the Veteran was not buried in a national cemetery, entitlement to nonservice-connected burial benefits, to include a plot or interment allowance and the cost of transporting the Veteran's body to the place of burial, must be denied.  38 U.S.C.A. §§ 2302, 2303, 2304, 5103A; 38 C.F.R. § 3.1601.

ORDER

Entitlement to nonservice-connected burial benefits, to include a plot or interment allowance and the cost of transporting the Veteran's body to the place of burial, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


